PER CURIAM.
Appellant raises five points on appeal from an order of the judge of industrial claims denying and dismissing the claim with prejudice. After a careful examination of the record and briefs in this case, we find that the appellant has failed to demonstrate reversible error as to the first three points on appeal and, accordingly, we affirm. As to the remaining two points on appeal, we reverse.
The appellant alleges error in denial of the claimant’s entitlement to additional temporary and permanent disability benefits along with penalties and interest due when the weekly compensation rate was increased. The compensation order found that all temporary and permanent disability benefits had been timely paid.' However, it also noted that claimant’s weekly compensation rate had been increased.
The record supports denial of additional disability benefits as a result of an increase in the compensation rate. The increase in the compensation rate was included in a previous order entered on August 2, 1978, and was paid by the appellees prior to the hearing resulting in the March 16, 1979 order now on appeal.
We conclude there was error in failure to adjudicate appellant’s claim for penalties and interest allegedly due as a result of the appellees’ late payment of benefits resulting from the increase in the claimant’s compensation rate, and in denial of appellant’s claim for costs and a reasonable attorney’s fee, in light of the additional benefits obtained from the increased weekly compensation rate.
We therefore direct modification of the decretal portion of the March 16, 1979 order to give effect to the increase in appellant’s weekly compensation rate. We also reverse and remand this cause for further proceedings to determine whether appellant is entitled to penalties and costs for the appellees’ alleged late payment of the increase in the compensation rate, and to determine a reasonable attorney’s fee due as a result of the additional benefits obtained through the increase in the weekly compensation rate.
SHAW and WENTWORTH, JJ., concur.
BOOTH, J., dissents.